DETAILED ACTION

This Office Action is in response to the application 15992303, filed on 05/30/2018. The application has a Foreign Priority date of 06/02/2017.
Information Disclosure Statement

The information disclosure statement (IDS) filed on 03 June 2021 complies with 37 CFR 1.97(d) because it is accompanied by the fee set forth in 37 CFR 1.17(p).  The IDS has been placed in the application file, and most of the information referred to therein has been considered. Examiner respectfully notes an incorrect entry was included in IDS; an appendix may be referenced for explicit details. Please see annotated IDS attached.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571) 272-8389.  The examiner can normally be reached on M-F from 9AM-5PM. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2825. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.P./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662